                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:18-cv-00641-FDW

ADRIAN D. MURRAY,                    )
                                     )
            Plaintiff,               )
                                     )
        vs.                          )
                                     )                       ORDER
                                     )
WARDEN, Lanesboro Correctional,      )
et al.,                              )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER comes before the Court on initial review of Plaintiff’s Complaint, filed

under 42 U.S.C. § 1983. [Doc. 17]. See 28 U.S.C. §§ 1915(e); 1915A. On March 3, 2019, the

Clerk of Court entered an order waiving Plaintiff’s initial filing fee and directed the correctional

facility to transmit partial payments from Plaintiff’s inmate trust account. [Doc. 11]. Plaintiff,

therefore, is proceeding in forma pauperis. [Id.]

I.     BACKGROUND

       Pro se Plaintiff Adrian D. Murray (“Plaintiff”) is a prisoner of the State of North Carolina,

currently incarcerated at Scotland Correctional Institution in Laurinburg, North Carolina.. Until

recently, Plaintiff was incarcerated at Lanesboro Correctional Institution (“LCI”). Plaintiff filed

this action on November 29, 2018, pursuant to 42 U.S.C. § 1983, and filed an Amended Complaint

on May 24, 2019. [Docs. 1, 17]. In his Amended Complaint, Plaintiff names four Defendants: (1)

John Doe, identified as the Warden of LCI; (2) FNU Mott, identified as a Sergeant at LCI; (3)

FNU McCoy, identified as an officer of LCI; and (4) David Guice, identified as the Secretary of

the N.C. Department of Public Safety (“NCDPS”). [Doc. 17].
       Plaintiff alleges that Defendant McCoy, acting in accordance with a pattern or custom at

LCI of failing to follow certain NCDPS security and safety policies, allowed another inmate to

fashion a weapon out of an exit sign grate located in the Alpha pod housing unit at LCI and

violently attack and repeatedly stab the Plaintiff. Specifically, Plaintiff contends that, while on

rounds, Defendant McCoy saw and took no action with respect a grate that had been partially

removed by another inmate. After Defendant McCoy left, the inmate subsequently continued to

remove the grate, dismantled it, and sold the pieces thereof to other prisoners. When Defendant

McCoy returned to Alpha pod on a subsequent round, she noticed the missing grate and either

failed to report it and/or her supervisor, Defendant Mott, failed to act in response thereto. Over

the course of the next twenty to thirty days, several other grates, presumably also in the Alpha pod,

were taken down by inmates and converted to shanks. One of the prisoners who purchased a piece

of the first missing grate used it to stab the Plaintiff some 60 days later.

       Further, Plaintiff alleges that Defendant McCoy failed to protect Plaintiff during the attack

by being distracted and disregarding her duties to monitor inmates from her position in the control

booth. Plaintiff also alleges that there was no floor officer on duty at the time of Plaintiff’s attack

because LCI was understaffed and that either Defendant Doe and/or Defendant Guice are

responsible for determining safe staffing levels. Plaintiff further alleges that Defendants Doe and

Mott failed to properly train Defendant McCoy with respect to her duties in the control booth and

failed to correct the LCI staff’s habitual failure to follow safety procedures. Plaintiff claims that

this conduct violates his Fifth, Eighth and Fourteenth Amendment rights.

       Plaintiff also complains that, while in segregation after the attack, LCI segregation staff

refused him access to grievance forms and that some unknown member of the segregation staff

interfered with Plaintiff’s attempt to mail a copy of a self-prepared grievance letter home for



                                                   2
photocopying. This unknown segregation staff employee allegedly opened Plaintiff’s grievance

letter, held the letter for over 20 days, and returned it to Plaintiff with a sticker saying, “not

deliverable as addressed.” Plaintiff then double checked that the address was, in fact, correct.

Plaintiff claims this conduct violated Plaintiff’s “First, Fifth, and Fourteenth Amendment right of

access to the courts” by refusing him access to the grievance process and his First Amendment

right of free speech by unlawfully censoring Plaintiff’s outgoing mail. Finally, Plaintiff claims

that Defendant John Doe and unknown staff members acted in retaliation of Plaintiff’s grievances

by destroying a substantial amount of evidence relevant to Plaintiff’s attack and falsifying reports

related thereto.

        As relief, Plaintiff seeks compensatory and punitive damages for his various injuries from

the attack, for mental and emotional distress, and for mental health counseling after his release in

July 2020.

II.     STANDARD OF REVIEW

        Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under

§ 1915A the Court must conduct an initial review and identify and dismiss the complaint, or any

portion of the complaint, if it is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or seeks monetary relief from a defendant who is immune to such relief.

        In its frivolity review, this Court must determine whether the Complaint raises an

indisputably meritless legal theory or is founded upon clearly baseless factual contentions, such as

fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore,

a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972).



                                                   3
However, the liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts in his Complaint which set forth a claim that is cognizable under federal law.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.    DISCUSSION

        A.      Failure to Protect

        “Being violently assaulted in prison is simply not part of the penalty that criminal offenders

pay for their offenses against society.” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (quotation

marks omitted). As such, the Eighth Amendment’s Cruel and Unusual Punishments Clause

imposes on prison officials “a duty . . . to protect prisoners from violence at the hands of other

prisoners.” Id. at 833 (quotation marks omitted). Still, not “every injury suffered by one prisoner

at the hands of another . . . translates into constitutional liability for prison officials responsible for

the victim’s safety.” Id. at 834. To state a claim for damages against a prison official for failure

to protect from inmate violence, an inmate must plead facts that show (1) he was incarcerated

under conditions posing a substantial risk of serious harm, (2) the official was deliberately

indifferent to that substantial risk to his health and safety, and (3) the official’s deliberate

indifference caused him harm. Id. at 834.

        “Deliberate indifference” in this context is a subjective standard in that the prison official

must actually have known or been aware of the excessive risk to inmate safety. Id. at 835-37. It

is not sufficient that the official should have known of the risk. Id. A plaintiff can, however, prove

an official’s actual knowledge of a substantial risk to his safety “in the usual ways, including

inference from circumstantial evidence.” Id. at 842. In other words, “a factfinder may conclude

that a prison official knew of a substantial risk from the very fact that the risk was obvious.” Id.

        Prison officials may escape liability for deliberate indifference claims in several ways.



                                                    4
They “might show, for example, that they did not know of the underlying facts indicating a

sufficiently substantial danger and that they were therefore unaware of a danger, or that they knew

the underlying facts but believed (albeit unsoundly) that the risk to which the facts gave rise was

insubstantial or nonexistent.” Id. at 844. “In addition, prison officials who actually knew of a

substantial risk to inmate health or safety may be found free from liability if they responded

reasonably to the risk, even if the harm ultimately was not averted.” Id. “Whether one puts it in

terms of duty or deliberate indifference, prison officials who act reasonably cannot be found liable”

on a failure-to-protect claim. Id. at 845.

        The Court finds that, taking Plaintiff’s allegations as true for the purposes of initial review,

and construing all inferences in Plaintiff’s favor, Plaintiff’s Eighth Amendment claim survives

initial screening under 28 U.S.C. § 1915(e). That is, Plaintiff has stated a cognizable claim of

violation of Plaintiff’s Eighth Amendment rights against Defendants. 1

        As to Defendant Guice, identified as the Secretary of the NCDPS, it is well established

that he cannot be held liable merely by virtue of his supervisory based on respondeat superior. See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (stating that under § 1983, liability is

personal in nature, and the doctrine of respondeat superior does not apply). Here, Plaintiff alleges

no personal participation by Defendant Guice, only that “the determination of safe staffing levels

is the responsibility of [the Warden] and/or David Guice.” [Doc. 17 at ¶ 66]. As such, Plaintiff’s

claim against Defendant Guice will be dismissed.

        B.      Censorship of mail

        Plaintiff alleges that, on one occasion, an unknown segregation staff member opened, held,


1
 Plaintiff also alleges that the enumerated conduct violates his Fifth and Fourteenth Amendment rights, but
he does explain how this conduct implicates those rights. [See Doc. 13 at ¶ 62]. Because Plaintiff’s claim
based on this conduct survives initial review based on the Eighth Amendment, the Court does not address
these claims further here.
                                                    5
and returned the copy of a grievance letter Plaintiff sent to his family for photocopying, indicating

that it was undeliverable to the stated address. The First Amendment protects a prison inmate’s

right to the free flow of incoming and outgoing mail. Davis v. Goord, 320 F.3d 346, 351 (2d Cir.

2003) (citing cases). The Fourth Circuit Court of Appeals has held, however, that “the opening

and inspecting of an inmate’s outgoing mail is reasonably related to legitimate penological

interests, and therefore, constitutional.” Altizer v. Deeds, 191 F.3d 540, 547-48 (4th Cir. 1999).

Therefore, “although an inmate's First Amendment rights may be violated when his outgoing mail

is censored, his First Amendment rights are not violated when his outgoing mail is simply opened

and inspected for, among other things, contraband.” Id. at 549. Even if opening Plaintiff’s mail

on one occasion and returning the mail undeliverable constitutes censorship sufficient to violate

his First Amendment rights, Plaintiff has not named any Doe defendant allegedly responsible for

this conduct.   Plaintiff has not stated a claim on this issue.        Accordingly, Plaintiff’s First

Amendment claim for mail censorship does not survive initial review under 28 U.S.C. § 1915(e).

       C.       Right of access to the courts and due process

       Plaintiff contends that Defendants violated his “First, Fifth, and Fourteenth Amendment

right of access to the courts.” [Doc. 17 at ¶¶ 69-81]. Regarding the failure to provide grievance

forms to the Plaintiff and to mail Plaintiff’s grievance letter to his family, again, Plaintiff has not

named a Doe Defendant allegedly responsible for this conduct. Further, even if he had, the

Supreme Court has held that the right of access to the courts “requires prison authorities to assist

inmates in the preparation and filing of meaningful legal papers by providing prisoners with

adequate law libraries or adequate assistance from persons trained in the law.” Bounds v. Smith,

430 U.S. 817, 828 (1977). The right of access to the courts, however, only requires that prisoners

have the capability of bringing challenges to sentences or conditions of confinement. See Lewis



                                                  6
v. Casey, 518 U.S. 343, 356-57 (1996). Moreover, as a jurisdictional requirement flowing from

the standing doctrine, the prisoner must allege an actual injury. See id. at 349. “Actual injury” is

prejudice with respect to contemplated or existing litigation, such as the inability to meet a filing

deadline or present a non-frivolous claim. See id. A plaintiff’s “[f]ailure to show that a

‘nonfrivolous legal claim has been frustrated’ is fatal to his Bounds claim.” Alvarez v. Hill, 518

F.3d 1152, 1155 n.1 (9th Cir. 2008) (quoting Casey, 518 U.S. at 353).

       Here, the Plaintiff does not allege any actual injury, other than “preventing Plaintiff from

accessing the grievance process, and/or to prevent Plaintiff from alerting persons on the outside

what was occurring.” [Doc. 17 at ¶ 8]. Plaintiff was not prevented from filing a non-frivolous

claim with the Court, nor does Plaintiff allege how his efforts were otherwise impeded. Further,

“the Constitution creates no entitlement to grievance procedures or access to any such procedure

voluntarily established by a state.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994). As such,

Plaintiff has failed to state a claim for Constitutional violation based on an unknown staff

member’s failure to deliver a grievance letter to Plaintiff’s family. This claim does not survive

initial screening under 28 U.S.C. § 1915(e).

       Second, Plaintiff alleges his rights were violated by the Warden “and/or other unknown

staff member(s)” who, acting in retaliation of Plaintiff’s grievances, destroyed evidence relevant

to his attack. The Court finds that, taking Plaintiff’s allegations as true for the purposes of initial

review, and construing all inferences in Plaintiff’s favor, this action survives initial screening under

28 U.S.C. § 1915(e) as to Plaintiff’s claims based on this conduct under the First and Fourteenth

Amendments. That is, Plaintiff has stated cognizable claims against Defendant Doe (the Warden)

for violations of his First Amendment rights of access to the courts and to be free from retaliation

and of his due process rights.



                                                   7
IV.      CONCLUSION
         The Court finds that this action survives initial review as to Defendants Warden, FNU

McCoy, and Sergeant L. Mott, except as to Plaintiff’s claim under the First Amendment based on

mail censorship. The Plaintiff’s action does not survive initial review as to Defendant Guice.

         IT IS, THEREFORE, ORDERED that:

      1. Plaintiff’s allegations survive initial review as to Defendants Warden, FNU McCoy, and

         Sergeant L. Mott, except as to Plaintiff’s claim under the First Amendment based on mail

         censorship. See 28 U.S.C. §§ 1915(e); 1915A. The allegations do not survive initial

         review as to Defendant Guice and he is hereby DISMISSED as a Defendant in this matter.

      2. This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive service
         of process for current and former employees of the North Carolina Department of Public

         Safety (“NCDPS”) in actions filed by North Carolina State prisoners. The Clerk of Court

         shall commence the procedure for waiver of service as set forth in Local Rule 4.3 for

         Defendants Warden, FNU McCoy, and Sergeant L. Mott, who are current or former

         employees of NCDPS.


                                                         Signed: June 17, 2019




                                                 8
